The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 29 June 2022; which amends claims 6-8, 15, 17, 18 and 20.  Claims 1-20 remain pending in this application.
In response to Applicant’s amendment and remarks (pages 7-9 of the instant response), concerning the 35 U.S.C. §112(b) rejection of the claims, Examiner notes the following:
As per the claim language flexible resource profile, as noted in the previous Interview Summary (mailed 13 July 2022), such language is now deemed to provide for a profile of a flexible resource (as supported by the specification), as opposed to a resource profile that is flexible.  Hence, the term flexible, in this clarified context, is no longer interpreted as an indefinite term of degree.
As per the claim language flexible resource, Examiner notes that the alleged definitions identified by Applicant to be at para[0033, 0034 and 0038] of the specification are not actually definitions, but are merely open-ended lists of example types of “flexible resources” (para[0033] - “e.g. buildings” and “such as building Heating Ventilation and Air Conditioning (HVAC), storage or other building systems such as elevators”; para[0034] - “include, but are not limited to, HVAC systems, powers storage system, renewable energy generation systems, lighting systems, elevator systems, large machine systems, and the like”; para[0038] - “e.g. storages, renewables, and HVAC equipment”).  See also para[0004, 0014], which also merely provide examples, as opposed to an actual definition.  However, since the specification further asserts “estimating an effect of adjusting operating of the flexible resource” (para[0009, 0019]), “cancel operation of the flexible resource” (para[0010, 0020]), “identify how to operate the flexible resources to satisfy the request. This may include adjusting a thermostat temperature in an HVAC system, shutting down one or more elevator banks, or operating a diesel generator to provide local power to the building. The energy management system 202 can also analyze the contractual terms (e.g., system parameters) to determine what, if any, flexible resources operations can be adjusted” (para[0036]), “flexible resources that are available to take offline or increase/decrease operational parameters” (para[0039]), and “flexible resource parameters that can be adjusted” (para[0041]), Examiner now interprets the instant claim language flexible resource to refer to resources which are able to be taken offline or whose operational parameters can be adjusted.  Hence, the term flexible, in this clarified context, is no longer interpreted as an indefinite term of degree.
As per the claim language auto discovery, Examiner notes that the alleged definition identified by Applicant to be at para[0042] of the specification is not a definition.  In this regard, para[0042] merely asserts that auto-discovery of flexible resources is performed.  The paragraph further merely provides for typical manual operations performed by engineers, and then asserts that an embodiment is capable of automatic recovery of “flexible resource information.”  However, the paragraph does not assert any association between such and the phrase “auto discovery”, and therefore does not define “auto discovery” of resources.  The only other mentions of the phrases “auto/automatic discovery” and “automatically discover” (para[0013, 0034, 0038 and 0041]) also fail to define what it is/constitutes.  Hence, the metes and bounds of this phrase have not been defined.  Examiner notes that this issue is resolved by instantly amended claim 20.
With regard to use of the term “automatically” in claim 7, Applicant’s argument is moot in view of the instant amendment.
In response to Applicant’s further remarks (page 10 of the instant response), Examiner withdraws the statement that the instantly claimed analyze/analyzing operation has been presented as a mere statement of desired result.
Hence, claims 11-19 stand rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
 In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §102(a)(1) rejection of the claims, Examiner notes the following:
Applicant argues that Examiner allegedly failed to provide a prima facie case of anticipation, since Examiner allegedly failed to identify what claim construction was used for allegedly ambiguous claim language (pages 11-13 of the instant response).  This argument is not persuasive.  With regard to the instant claim language flexible resource profiles, Examiner clearly identified the models/profiles/strategies/policies of Drees et al. as being commensurate in scope, thereby clearly indicating the meaning ascribed to the phrase.  With regard to the instantly claimed auto discovery/automatically identifying, Examiner clearly identified the abstract and para[0035, 0074] of Drees et al. as being anticipatory, which assert that “one or more thresholds for a rule may be automatically … adjusted” and provide for a “device discovery process,” respectively.  Reference to these elements as being commensurate in scope with the instant claim language was a clear indication of the meaning ascribed to these phrases, especially considering that similar terminology was used.  Hence, contrary to Applicant’s allegations, the previous Office action is considered to be complete and is deemed to meet the requirements of MPEP §707.07(f).
Examiner notes that, with regard to claims 1-6 and 8-19, Applicant has provided no further arguments with regard to this rejection.  In this regard, Applicant has provided no remarks/arguments regarding any distinctions between these instantly claimed elements (flexible resource profiles and auto discovery/ automatically identifying), nor any other claimed elements, and the referenced teachings of Drees et al.
With regard to claim 7, Applicant asserts that the instant amendment is not disclosed or suggested by the prior art (page 13 of the instant response).  This argument is not persuasive.  In this regard, Drees et al. teaches that the instantly claimed flexible resource profile includes a set of one or more flexible resources that are available to take offline or adjust their operational parameters, by teaching that the building management system comprises at least a HVAC subsystem, lighting system, and/or lift/escalator subsystem (para[0027]); such system types being identified in the instant specification as types of “flexible resources” (see paragraph 2b, above), as instantly claimed, that are inherently capable of being taken offline (i.e.; turned on/off) and having their operational parameters adjusted (for ex: change thermostat/dimmer/speed settings).  Furthermore, Drees et al. teaches subsystem adjustment for optimization of building performance (para[0029]).
With regard to claim 20, Applicant asserts that the instant amendment is not disclosed or suggested by the prior art (page 13 of the instant response).  This argument is persuasive.  However, Boss et al. (U.S. Patent Application Publication No. 2011/0138198; newly cited) teaches that, in a power management system which “retrieves identification data identifying power consumption devices” (abstract), it was known to identify “power consumption devices (and associated groups) as they are pre-registered (i.e., identified) into computing system 8 either manually or through an auto-discover process” (para[0037]), while Singer et al. (U.S. Patent No. 6,834,298; newly cited) teaches that such “Auto-Discovery … steps through the IP addresses in the ranges testing each one to determine if there is a machine at that IP address” (abstract; col 1, lines 49-62; col 3, lines 31-46).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such auto-discovery in the system of Drees et al., since Boss et al. teaches its applicability to power management systems and Singer et al. teaches that auto-discovery automates determination of the status of system components (col 1, lines 63-67).
Accordingly, claims 1-19 stand rejected under 35 U.S.C. §102(a)(1), as being anticipated by Drees et al. (U.S. Patent Application Publication No. 2011/0047418).
As per claim 1, Drees et al. teaches the instantly claimed system comprising: a processor coupled to a memory (Figs 1B & 10), the processor configured to: receive a request to adjust power consumption for a site (abstract; para[0027-0029, 0039, 0043, 0051, 0061, 0085], demand/fault in response to commands/requests/messages/events/signals for building equipment control); obtain a flexible resource profile for the site (para[0051, 0065-0066, 0075, 0088], models/profiles/strategies/policies); analyze the flexible resource profile to identify a flexible resource available to satisfy the request (para[0061-0062], control logic); and operate the flexible resource to satisfy the request (para[0039-0041, 0044, 0056, 0061-0062], control actions).  Similarly applies to claim 11.
Further as per claim 11, Drees et al. additionally teaches the instantly claimed identifying a plurality of flexible resources for the site using auto discovery (abstract; para[0035, 0065, 0074]).
 As per claim 2, Drees et al. teaches that the instantly claimed flexible resource comprises at least one of a heating ventilation and air conditioning (HVAC) system, an elevator, a power storage system, and a renewable energy system (para[0027, 0061-0062, 0068, 0091]).  Similarly applies to claim 12.
As per claim 3, Drees et al. teaches that the instantly claimed processor is further configured to: transmit a confirmation to a requestor associated with the request (para[0034-0035, 0064, 0085], numerous listed communication protocols which inherently utilize confirm/acknowledge messages; para[0107], user can confirm/reject).  Similarly applies to claim 13.
As per claim 4, Drees et al. teaches that the instantly claimed confirmation comprises a power consumption change indicator (para[0057], GUI display of energy use).  Similarly applies to claim 14.
As per claim 5, Drees et al. teaches that the instantly claimed request comprises a financial incentive for adjusting power consumption for the site (para[0091]).  Similarly applies to claim 15.
As per claim 6, Drees et al. teaches that the instantly claimed flexible resource profile includes key performance indicators (KPI) for the site; and identifying the resource available to satisfy the request comprises estimating a result of adjusting operating of the flexible resource and comparing the result to thresholds of each KPI (para[0057]).  Similarly applies to claim 16.
As per claim 7, Drees et al. teaches the instantly claimed wherein the flexible resource profile includes a set of one or more flexible resources that are available to take offline or adjust their operational parameters (para[0027, 0029]).
As per claim 8, Drees et al. teaches that the instantly claimed processor is further configured to: cancel operation of the flexible resource based on a determination that the KPI threshold is exceeded (para[0040, 0051, 0056, 0065, 0074-0075, 0096, 0105], exceeding parameters/trigger conditions & determining impact; para[0062, 0085, 0087], which equipment to turn on/off).  Similarly applies to claim 18.
As per claim 9, Drees et al. teaches that the instantly claimed processor is further configured to: transmit an indication to a requestor, the indication including a decline of the request (para[0085, 0087], override command).  Similarly applies to claim 19.
As per claim 10, Drees et al. teaches that the instantly claimed flexible resource profile comprises a service level contract for the site (para[0075-0076]).
As per claim 17, Drees et al. teaches that the instantly claimed identifying the at least one flexible resource from the plurality of flexible resources available to satisfy the request comprises: estimating a result of adjusting operating of the flexible resource; and comparing the result to the threshold of the key performance indicators (para[0040, 0051, 0056, 0065, 0074-0075, 0096, 0105], exceeding parameters/trigger conditions & determining impact).
Claim 20 is now rejected under 35 U.S.C. §103, as being unpatentable over Drees et al. (U.S. Patent Application Publication No. 2011/0047418), as applied to claim 11 above, further in view of Boss et al. (U.S. Patent Application Publication No. 2011/0138198) and Singer et al. (U.S. Patent No. 6,834,298).
As per claim 20, although Drees et al. teaches using auto discovery (abstract; para[0035, 0065, 0074]), Drees et al. does not provide for the auto discovery comprises using an energy management system to autonomously perform functional test to recover flexible resource information, as instantly claimed.  However, Boss et al. teaches that, in a power management system which “retrieves identification data identifying power consumption devices” (abstract), it was known to identify “power consumption devices (and associated groups) as they are pre-registered (i.e., identified) into computing system 8 either manually or through an auto-discover process” (para[0037]), while Singer et al. teaches that such “Auto-Discovery … steps through the IP addresses in the ranges testing each one to determine if there is a machine at that IP address” (abstract; col 1, lines 49-62; col 3, lines 31-46).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such auto-discovery in the system of Drees et al., since Boss et al. teaches its applicability to power management systems and Singer et al. teaches that auto-discovery automates determination of the status of system components (col 1, lines 63-67).  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
10/14/22